Order of the Appellate Term, reversing the judgment of the Municipal Court of the City oí New York, Borough of Richmond, and granting a new trial, reversed on the law and the facts, and judgment of the Municipal Court in favor of the defendant affirmed, with costs in this court and in the Appellate Term. The misrepresentations made by the deceased insured in his application for insurance were so material as to void the policy. (Geer v. Union Mutual Life Ins. Co., 273 N. Y. 261.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.